CHRISTIAN, J.
The offense is burglary; the punishment confinement in the penitentiary for 2 years. The record is before us without a statement of facts. The bills of exception are not in condition to be considered, in the absence of a statement of facts. The indictment appears to be in proper form, and the law is correctly presented in the charge of the court. The judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.